EXHIBIT 10.15

AMCORE FINANCIAL, INC.

Annual Incentive Plan

Approved November 9, 2005

(Revised February 22, 2008)

 

1. General

This Annual Incentive Plan (the “Plan”) of AMCORE Financial, Inc. (the
“Company”) authorizes the grant of annual incentive awards (“Awards”) to
executives and key employees, and sets forth certain terms and conditions of
such Awards. With respect to employees described in section 7(c) of the AMCORE
Financial, Inc. 2005 Stock Award and Incentive Plan, this Plan shall be
considered part of such plan. The purpose of the Plan is to help the Company
secure and retain senior executives and key employees of outstanding ability and
to motivate such persons to exert their greatest efforts on behalf of the
Company and its subsidiaries by providing incentives directly linked to the
revenue, net income, customer satisfaction, earnings per share, strategic goals
and other measures of the financial and business success of the Company. The
Plan will be administered by the Compensation Committee of the AMCORE Financial,
Inc. Board of Directors (the “Committee”), provided that the Committee may
condition any of its actions on approval or ratification by the Board of
Directors. The Committee shall have full and final authority to take all actions
hereunder, subject to and consistent with the provisions of the Plan. The
Committee may delegate to specified officers or employees of the Company
authority to perform administrative or other functions under the Plan.

 

2. Definitions

In addition to such terms and those terms defined in Section 1 above, the
following are defined terms under this Plan:

(a) “Annual Incentive Award” or “Award” means the amount of a Participant’s
Annual Incentive Award Opportunity in respect to a specified Performance Year
determined by the Committee to have been earned and the Participant’s rights to
future payments of cash in settlement thereof.

(b) “Annual Incentive Award Opportunity” or “Award Opportunity” means the
Participant’s opportunity to earn specified dollar-denominated amounts based on
performance during a Performance Year. An Annual Incentive Award Opportunity
constitutes a conditional right to receive settlement of an Annual Incentive
Award.

(c) “Participant” means an employee participating in this Plan.

(d) “Performance Goal” means the Company, divisional, individual, or other
accomplishment required as a condition to the earning of an Award Opportunity.

(e) “Performance Year” means the period of one fiscal year over which an Annual
Incentive Award Opportunity may be earned, provided that the Committee may
specify a shorter or longer duration for any Performance Year.

(f) “Termination of Employment” means the termination of a Participant’s
employment by the Company or a Subsidiary immediately after which the
Participant is not employed by the Company or any Subsidiary.

(g) “Earnings per Share” or “EPS” means diluted earnings per share and reflect
the potential dilution that could occur if stock options granted pursuant to
incentive stock option plans were exercised or converted into common stock,
based on the treasury stock method, and any shares contingently issuable, that
then shared in the earnings of the Company. It also includes the expense
dilution that occurs as a result of FASB 123R as determined by GAAP.

 

3. Eligibility

Company officers and other employees whom the Committee determines may have a
significant impact on the performance of the Company may be selected by the
Committee to participate in this Plan.



--------------------------------------------------------------------------------

4. Designation and Earning of Annual Incentive Award Opportunities

(a) Designation of Award Opportunities and Performance Goals. The Committee
shall select employees to participate in the Plan for a Performance Year and
designate, for each such Participant, the Award Opportunity the Participant may
earn for such Performance Year, the Performance Goal the achievement of which
will result in the earning of the Award Opportunity or a portion thereof, and
the levels of earning of the Award Opportunity corresponding to the levels of
achievement of the Performance Goal. The Award Opportunity earnable by each
Participant shall range from 0% to not more than 200% of a specified target
Award Opportunity. The Committee shall specify a table, grid, or formula that
sets forth the amount of a Participant’s Award Opportunity that will be earned
corresponding to the level of achievement of a specified Performance Goal. There
is no limitation on the timing of the Committee’s determinations under this
Section 4(a).

(b) Determination of Annual Incentive Award. Within a reasonable time after the
end of each Performance Year, the Committee will determine the extent to which
the Performance Goal for the earning of the Participant’s Annual Incentive Award
Opportunity was achieved during such Performance Year and the resulting Award to
the Participant. In making this determination, the Committee may adjust upward
or downward the amount of an Award, in its sole discretion, in light of such
considerations as the Committee may deem relevant (but subject to the applicable
limitations of the Plan). The Annual Incentive Award shall not be deemed vested,
however, until such date as the Company pays and settles the Annual Incentive
Award, as determined by the Committee.

(c) Notwithstanding any other provisions of this Plan, all provisions of this
Plan shall be interpreted and applied in a manner consistent with section 162(m)
of the Tax Code as to all employees who may be subject to such section. In
particular, the Committee’s authority to make adjustments under section 4(b)
shall be exercised consistent with section 162(m).

(d) Notwithstanding any other provisions of this Plan, with respect to employees
who are not executive officers, except as otherwise determined by the Committee,
the Chief Executive Officer shall be delegated the selection of Participants,
the selection of Award Opportunities, and the determination of Annual Incentive
Awards.

 

5. Accounts and Settlement of Awards.

(a) Elective Deferral. A Participant will be permitted to elect to defer
settlement of the Annual Incentive Award if and to the extent such deferral is
authorized by such Participant under any Company deferred compensation plan then
in effect, and if validly elected by the Participant under the terms of such
plan. Unless otherwise determined by the Committee, a Participant’s deferral
election with respect to earned Annual Incentive Awards must be filed with the
Company not later than six months prior to the end of the Performance Year.

(b) Settlement of Award. Any non-deferred Annual Incentive Award shall be paid
and settled by the Company reasonably promptly after the date of determination
by the Committee under Section 4(b) hereof, but in no event later than March 15
of the year following the Performance Year. With respect to any deferred amount
of a Participant’s Annual Incentive Award, such amount will be credited to the
Participant’s deferral account under the applicable Company deferred
compensation plan as promptly as practicable at or after the date designated for
payment by the Committee under Section 4(b) hereof.

(c) Tax Withholding. The Company shall deduct from any payment in settlement of
a Participant’s Annual Incentive Award or other payment to the Participant any
Federal, state, or local withholding or other tax or charge which the Company is
then required to deduct under applicable law with respect to the Award.

(d) Non-Transferability. An Annual Incentive Award Opportunity and any resulting
Annual Incentive Award, including any deferred amount resulting from an Award,
and other rights hereunder shall be non-transferable except in accordance with
the laws of descent and distribution or, if permitted by the Committee, pursuant
to a beneficiary designation of the Participant in the event of the
Participant’s death.

 

6. Effect of Termination of Employment.

Upon a Participant’s Termination of Employment prior to completion of a
Performance Year or, after completion of a Performance Year but prior to the
date of determination by the Committee under Section 4(b) hereof with respect to
that Performance



--------------------------------------------------------------------------------

Year, the Participant’s Annual Incentive Award Opportunity relating to such
Performance Year shall cease to be earnable and shall be canceled, and the
Participant shall have no further rights or opportunities hereunder, unless
otherwise provided in an employment agreement between the Company and the
Participant in effect at the time of Termination of Employment or otherwise
determined by the Committee. Notwithstanding the preceding sentence, a
Participant who terminates during the plan year on or after attaining retirement
eligibility (as defined by the Company from time to time) shall be entitled to
receive a prorated portion of the annual bonus, if any, otherwise payable, which
shall be payable at the same time and in the same manner as if the Participant
had continued employment until the applicable payment date.

 

7. General Provisions.

(a) Changes to this Plan. The Committee may at any time amend, alter, suspend,
discontinue, or terminate this Plan; provided, however, that any amendment to
the Plan beyond the scope of the Committee’s authority shall be subject to the
approval of the Board of Directors. In addition, the Committee may, in its
discretion, accelerate the termination of any deferral period and the resulting
payment and settlement of deferred amounts, with respect to an individual
Participant or all Participants, without the consent of the affected
Participants; provided that, no such acceleration shall occur if it would
violate the rules of section 409A of the Internal Revenue Code.

(b) Unfunded Status of Participant Rights. Annual Incentive Award Opportunities,
Awards, accounts, deferred amounts, and related rights of a Participant
represent unfunded incentive and deferred compensation obligations of the
Company for ERISA and federal income tax purposes and, with respect thereto, the
Participant shall have rights no greater than those of an unsecured creditor of
the Company.

(c) No Right to Continued Employment. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee the right to be retained in
the employ of the Company or any of its subsidiaries or affiliates, nor shall it
interfere in any way with the right of the Company or any of its subsidiaries or
affiliates to terminate any employee’s employment at any time.

(d) Nonexclusivity of the Plan. The adoption of this Plan shall not be construed
as creating any limitations on the power of the Board or Committee to adopt such
other compensation arrangements, as it may deem desirable for any Participant.

(e) Severability. The invalidity of any provision of the Plan or a document
hereunder shall not be deemed to render the remainder of this Plan or such
document invalid.

(f) Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise, and whether or not
the corporate existence of the Company continues) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform the Company’s obligations under the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place; provided, however, that such successor may replace
the Plan with a Plan substantially equivalent in opportunity and achievability,
as determined by a nationally recognized compensation consulting firm, and
covering the Participants at the time of such succession. Any successor and the
ultimate parent company of such successor shall in any event be subject to the
requirements of this Section 7(f) to the same extent as the Company. Subject to
the foregoing, the Company may transfer and assign its rights and obligations
hereunder.

(g) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations or document hereunder shall be determined in accordance with the
laws (including those governing contracts) of the State of Illinois, without
giving effect to principles of conflicts of laws.



--------------------------------------------------------------------------------

Any modifications, amendments or adjustments to the Plan or any of its key
provisions will be at the discretion of the Plan Sponsor, subject to the
approval of the Compensation Committee.

IN WITNESS WHEROF, this Plan Document has been approved and is effective as of
the date and year indicated below.

Effective date of plan: January 1, 2008

Date Approved by the Board of Directors Compensation Committee: February 21,
2008